Exhibit 10.2

YAHOO! INC.

AMENDED AND RESTATED

1996 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated on June 25, 2009)

The following constitute the provisions of the Amended and Restated 1996
Employee Stock Purchase Plan of Yahoo! Inc., as amended and restated June 25,
2009. This version of the Plan is effective on and after November 11, 2009. For
Offering Periods (as defined below) under the Plan ending on or before
November 10, 2009, refer to the version of the Plan as in effect for the
applicable Offering Period.

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan shall, accordingly, be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2. Definitions.

 

  (a) “Board” shall mean the Board of Directors of the Company or a committee
thereof designated by the Board of Directors to administer the Plan.

 

  (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (c) “Common Stock” shall mean the Common Stock of the Company.

 

  (d) “Company” shall mean Yahoo! Inc., a Delaware corporation.

 

  (e) “Compensation” shall mean the total compensation paid to an Employee,
including all salary, wages (including amounts elected to be deferred by the
Employee, that would otherwise have been paid, under any cash or deferred
arrangement or other deferred compensation program established by the Company or
the Employer), overtime pay, commissions, bonuses, and other remuneration paid
directly to the Employee, but excluding referral and hiring bonuses, profit
sharing, the cost of employee benefits paid for by the Company or the Employer,
education, tuition or other similar reimbursements, imputed income arising under
any Company group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options,
restricted stock or restricted stock unit grants, or other equity based awards,
contributions made by the Company or the Employer under any employee benefit
plan, and similar items of compensation.

 

  (f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company or the Employer, provided that such leave is
for a period of not more than 90 days or reemployment upon the expiration of
such leave is guaranteed by contract, statute or as a matter of local law.

 

  (g) “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

 

  (h) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

  (i) “Employee” shall mean any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries,
provided that, in certain jurisdictions outside the United States, the term
“Employee” may, if so provided by the Company in writing, also include a person
employed for less than twenty (20) hours per week or less than five (5) months
in a calendar year if such person must be permitted to participate in the Plan
pursuant to local laws (as determined by the Company).



--------------------------------------------------------------------------------

  (j) “Employer” shall mean the Designated Subsidiary that employs a
participant, if the employer is not the Company.

 

  (k) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  (l) “Fair Market Value” shall have the meaning set forth in Section 7(b).

 

  (m) “Offering Date” shall mean the first business day of each Offering Period
of the Plan, except that in the case of an individual who becomes an eligible
Employee or who begins to participate in an Offering Period after the first
business day of an Offering Period, the term “Offering Date” with respect to
such individual means the first business day of the first Purchase Period in
which such individual participates within the Offering Period. Options granted
after the first business day of an Offering Period will be subject to the same
terms and conditions as the options granted on the first business day of such
Offering Period except that they will have a different grant date (and thus,
potentially, a different Purchase Price) and, because they expire at the same
time as the options granted on the first business day of such Offering Period, a
shorter term.

 

  (n) “Offering Period” shall have the meaning set forth in Section 4(a).

 

  (o) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (p) “Parent” shall mean any corporation (other than the Company), domestic or
foreign, in an unbroken chain of corporations ending with the Company if, on an
Offering Date, each corporation (other than the Company) owns stock possessing
50% or more of the total combined voting power or all classes of stock in one or
more of the other corporations in the chain, as described in Section 424(e) of
the Code.

 

  (q) “Plan” shall mean this Employee Stock Purchase Plan, as amended from time
to time.

 

  (r) “Purchase Date” shall mean the last business day of each Purchase Period.

 

  (s) “Purchase Period” shall have the meaning set forth in Section 4(b).

 

  (t) “Purchase Price” shall mean, with respect to any Purchase Period, an
amount equal to 85% of the Fair Market Value of a Share of Common Stock on the
Offering Date of the Offering Period in which such Purchase Period occurs or on
the Purchase Date, whichever is lower; provided however that in the event (i) of
any increase in the number of Shares available for issuance under the Plan as a
result of a stockholder-approved amendment to the Plan, and (ii) all or a
portion of such additional Shares are to be issued with respect to an Offering
Period that is underway at the time of such increase (“Additional Shares”), and
(iii) the Fair Market Value of a Share of Common Stock on the date of such
stockholder approval (the “Approval Date Fair Market Value”) is higher than the
Fair Market Value on the Offering Date for any such Offering Period, then in
such instance the Purchase Price with respect to Additional Shares shall be 85%
of the Approval Date Fair Market Value or the Fair Market Value of a Share of
Common Stock on the Purchase Date, whichever is lower.

 

  (u) “Share” shall mean a share of Common Stock, as adjusted in accordance with
Section 18 of the Plan.

 

  (v) “Subsidiary” shall mean any corporation (other than the Company), domestic
or foreign, that is in an unbroken chain of corporations beginning with the
Company if, on an Offering Date, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, as described in Section 424(f) of the Code.

 

3. Eligibility.

 

  (a) Any person who is an Employee as of the beginning of any Purchase Period
of a given Offering Period shall be eligible to participate in such Offering
Period under the Plan, subject to the requirements of Section 5(a) and the
limitations imposed by Section 423(b) of the Code.



--------------------------------------------------------------------------------

  (b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company,
any Subsidiary or any Parent, or (ii) if such option would permit his or her
rights to purchase stock under all employee stock purchase plans (described in
Section 423 of the Code) of the Company, any Subsidiary or any Parent to accrue
at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of Fair Market
Value of such stock (determined at the time such option is granted) for each
calendar year in which such option is outstanding at any time.

 

4. Offering Periods and Purchase Periods.

 

  (a) Offering Periods.

 

  (i) Effective November 1, 2007, the Plan shall be implemented by a series of
Offering Periods of approximately twenty-four (24) months duration, with the
first such Offering Period to commence on November 11, 2007; provided, however,
that if the Fair Market Value of the Common Stock on a Purchase Date is lower
than the Fair Market Value of the Common Stock on the first business day of the
Offering Period, the Offering Period then in progress will terminate and a new
Offering Period would commence on the next May 11 or November 11, as applicable,
and extend for a twenty-four (24) month period ending on May 10 or November 10,
as applicable.

 

  (ii) The Plan shall continue until terminated in accordance with Section 19
hereof. The Board shall have the power to change the duration and/or the
frequency of Offering Periods with respect to future offerings without
shareholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected; provided, however, that
in no event shall any Offering Period exceed twenty-seven (27) months in
duration.

 

  (b) Purchase Periods. With respect to each Offering Period that commences on
and after November 1, 2007, the Purchase Periods for each such Offering Period
shall commence on November 11 and May 11 of each year. The last business day of
each Purchase Period shall be the Purchase Date for such Purchase Period. A
Purchase Period commencing on May 11 shall end on the next November 10 and a
Purchase Period commencing on November 11 shall end on the next May 10. The
Board shall have the power to change the duration and/or frequency of Purchase
Periods with respect to future purchases without stockholder approval if such
change is announced prior to the scheduled beginning of the first Purchase
Period to be affected.

 

5. Participation.

 

  (a) An eligible Employee may become a participant in the Plan by completing a
enrollment agreement on the form provided by the Company and filing it with the
Company’s payroll office prior to the applicable Offering Date, unless a later
time for filing the enrollment agreement is set by the Board for all eligible
Employees with respect to a given offering. The enrollment agreement shall set
forth the percentage of the participant’s Compensation (subject to Section 6(a)
below) to be paid as Contributions pursuant to the Plan.

 

  (b) An eligible Employee may contribute to the Plan by means of payroll
deductions, unless payroll deductions are not permitted under local law, as
determined by the Company, in which case eligible Employees may be permitted to
contribute to the Plan by an alternative method, as determined by the Company.
Payroll deductions, or, if payroll deductions are not permitted under local law,
payments made under an alternative method, shall commence as of the first payday
following the Offering Date and shall end on the last payday paid on or prior to
the Purchase Date of the Offering Period to which the enrollment agreement is
applicable, unless the Employee’s participation is sooner terminated as provided
in Section 10.



--------------------------------------------------------------------------------

6. Method of Payment of Contributions.

 

  (a) Where permitted under local law, the participant shall elect to have
payroll deductions made on each payday during the Offering Period in an amount
not less than one percent (1%) and not more than fifteen percent (15%) of such
participant’s Compensation on each such payday (or such other maximum percentage
as the Board may establish from time to time before an Offering Date). Where
payroll deductions are not permitted under local law, the participant may be
permitted to contribute to the Plan by an alternative method, as determined by
the Company. All payroll deductions or other payments made by a participant
shall be credited to his or her account under the Plan. A participant may not
make any additional payments into such account.

 

  (b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during a Purchase Period, may
decrease the rate of his or her Contributions during the applicable Period by
completing and filing with the Company a new enrollment agreement. The change in
rate shall be effective as soon as administratively practicable following the
date of filing of the new enrollment agreement; provided that any change elected
on a new enrollment agreement filed within 21 days of the end of any Purchase
Period shall not take effect earlier than the beginning of the first new
Purchase Period to commence after the date of that filing. A participant may
change the rate of his or her Contributions effective as of the beginning of any
Purchase Period within an Offering Period by filing a new enrollment agreement
prior to the beginning of such Purchase Period; provided that any change elected
within 21 days prior to the beginning of that Purchase Period shall be given
effect as soon as administratively practicable on or after the first day of that
Purchase Period.

 

  (c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions or other payments may be decreased to 0% at any time during an
Offering or Purchase Period, as applicable. Payroll deductions or other payments
shall re-commence at the rate provided in such participant’s enrollment
agreement at the beginning of the first Offering or Purchase Period, as
applicable, which is scheduled to end in the following calendar year, unless the
participant’s participation is terminated as provided in Section 10. In
addition, a participant’s payroll deductions or other payments may be decreased
by the Company to 0% at any time during a Purchase Period in order to avoid
unnecessary contributions as a result of application of the maximum Share limit
set forth in Section 7(a), or as a result of the limitations set forth in
Section 3(b), in which case payroll deductions or payments shall re-commence at
the rate provided in such participant’s enrollment agreement at the beginning of
the next Purchase Period, unless terminated by the participant as provided in
Section 10.

 

  (d) As may be further specified in the enrollment agreement, at the time the
option is exercised, in whole or in part, or at the time some or all of the
Company’s Common Stock issued under the Plan is disposed of, the participant
must make adequate provision for the Company’s and/or the Employer’s federal,
state, or other tax and social insurance withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company and the Employer may, but shall not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company and/or the Employer to meet applicable withholding obligations,
including any withholding required to make available to the Company or the
Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the participant.

 

7. Grant of Option.

 

  (a)

On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date occurring within the Offering Period a number of Shares
determined by dividing such Employee’s Contributions accumulated prior to such
Purchase Date and retained in the participant’s account as of the Purchase Date
by the applicable Purchase Price; provided however, that the maximum number of
Shares an Employee may purchase during any one Purchase Period shall be 10,000
Shares, subject to adjustment as provided in



--------------------------------------------------------------------------------

 

Section 18, and provided further that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 12.

 

  (b) The fair market value of the Company’s Common Stock on a given date (the
“Fair Market Value”) means, as of any date, the value of Common Stock determined
by the Board in its discretion, provided that, to the extent the Common Stock is
listed or admitted to trade on a national securities exchange at the relevant
time, (A) the Fair Market Value as of an Offering Date shall be the closing
sales price of the Common Stock as reported on such exchange for the last
business day immediately preceding the Offering Date on which the sales of the
Common Stock are reported, and (B) the Fair Market Value of the Common Stock as
of a Purchase Date shall be the closing sales price of the Common Stock as
reported on such exchange for the Purchase Date (or if there is no trading of
the Common Stock on the Purchase Date, the closing sales price of the Common
Stock as reported on such exchange on the next preceding date on which there was
trading in the Common Stock), in each case as reported in The Wall Street
Journal or by such other source as the Board deems reliable.

 

8. Exercise of Option.

 

  (a) Unless a participant’s participation is terminated as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on each applicable Purchase Date of an Offering Period, and the
maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account (subject to such limitations as are specified in the Plan). The Shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the participant on the Purchase Date. During his or her lifetime, a
participant’s option to purchase Shares hereunder is exercisable only by him or
her.

 

  (b) No fractional Shares shall be purchased. Any payroll deductions or other
payments accumulated in a participant’s account which are not sufficient to
purchase a full Share shall be retained in the participant’s account for the
subsequent Purchase Period or Offering Period, subject to earlier withdrawal by
the participant or termination of such participant’s participation as provided
in Section 10 below. Any other amounts left over in a participant’s account
after a Purchase Date shall be returned to the participant.

 

9. Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each participant (by
electronic or other means), as appropriate, of a certificate representing the
Shares purchased upon exercise of his or her option. Notwithstanding the
foregoing, the Board may require that all Shares purchased under the Plan be
held in an account (the participant’s “ESPP Stock Account”) established in the
name of the participant (or in the name of the participant and his or her
spouse, as designated by the participant on his or her enrollment agreement),
subject to such rules as determined by the Board and uniformly applied to all
participants, including designation of a brokerage or other financial services
firm (an “ESPP Broker”) to hold such Shares for the participant’s ESPP Stock
Account with registration of such Shares in the name of such ESPP Broker for the
benefit of the participant (or for the benefit of the participant and his or her
spouse, as designated by the participant on his or her enrollment agreement).

 

10. Voluntary Withdrawal: Termination of Employment.

 

  (a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan, by giving notice of withdrawal
from the Plan in accordance with the withdrawal procedures then in effect, not
less than 21 days prior to the last day of the Purchase Period for which such
election is to be given effect. All of the participant’s Contributions credited
to his or her account will be paid to him or her promptly after receipt of his
or her notice of withdrawal and his or her option for that Offering Period will
be automatically terminated, and no further Contributions for the purchase of
Shares may be made by the participant with respect to that option.



--------------------------------------------------------------------------------

  (b) Upon termination of the participant’s Continuous Status as an Employee
prior to the last day of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be promptly
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto under Section 14, if any, his or her option for that
Offering Period will be automatically terminated, and no further Contributions
for the purchase of Shares may be made by the participant with respect to that
option. If a Subsidiary ceases to be a Subsidiary, each person employed by that
Subsidiary will be deemed to have terminated employment for purposes of the
Plan, unless the person continues as an employee of the Company or another
Subsidiary.

 

  (c) In the event an Employee fails to remain in Continuous Status as an
Employee for at least twenty (20) hours per week during an Offering Period in
which the Employee is a participant, unless such Employee is on an approved
leave of absence or a temporary reduction of hours, or unless otherwise required
by local law, he or she will be deemed to have elected to withdraw from the
Plan, the Contributions credited to his or her account will be returned to him
or her, his or her option for that Offering Period will be automatically
terminated, and no further Contributions for the purchase of Shares may be made
by the participant with respect to that option.

 

  (d) A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.

 

  (e) Automatic Withdrawal. To the extent permitted by any applicable laws,
regulations or stock exchange rules, if the Fair Market Value of the Shares on a
Purchase Date within an Offering Period then in progress is lower than was the
Fair Market Value of the Shares on the first business day of such Offering
Period, then every participant in such Offering Period shall automatically be
deemed (i) to have withdrawn from such Offering Period at the close of the
Purchase Period ending on such Purchase Date, and (ii) to have enrolled in a new
Offering Period commencing on the next November 11 or May 11, as applicable, in
accordance with Section 4(a). In addition, if the Fair Market Value of the
Shares on a Purchase Date within an Offering Period then in progress is lower
than the Fair Market Value of the Shares on the Offering Date with respect to an
individual who began participation in an Offering Period after the first
business day of an Offering Period, such individual shall be automatically
deemed (x) to have withdrawn from such Offering Period at the close of the
Purchase Period ending on such Purchase Date, and (y) to have enrolled in the
Plan as of the beginning of the next Purchase Period to commence within such
Offering Period, with such individual having a new Offering Date in accordance
with Section 2(1).

 

11. Interest. No interest shall accrue on the Contributions of a participant in
the Plan, unless required by local law.

 

12. Stock.

 

  (a) Subject to adjustment as provided in Section 18, the maximum number of
Shares of the Company’s Common Stock which shall be made available for sale
under the Plan shall be 75,000,000 Shares.

 

  (b)

If the Board determines that, on a given Purchase Date, the number of Shares
with respect to which options are to be exercised may exceed (i) the number of
Shares that were available for sale under the Plan on the Offering Date of the
applicable Offering Period, or (ii) the number of Shares available for sale
under the Plan on such Purchase Date, the Board may in its sole discretion
provide (x) that the Company shall make a pro rata allocation of the Shares of
Common Stock available for purchase on such Offering Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, and continue
the Offering Period then in effect, or (y) that the Company shall make a pro
rata allocation of the Shares available for purchase on such Offering Date or
Purchase Date, as applicable, in as uniform a manner as shall be practicable and
as it



--------------------------------------------------------------------------------

 

shall determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, and terminate
the Offering Period then in effect pursuant to Section 19 below. The Company may
make pro rata allocation of the Shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional Shares for issuance under the Plan by the
Company’s stockholders subsequent to such Offering Date.

 

  (c) The participant will have no interest or voting right in Shares covered by
his or her option until such option has been exercised and such Shares have
actually been delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

 

  (d) Shares to be delivered (by electronic or other means) to a participant
under the Plan will be registered in the name of the participant or in the name
of the participant and his or her spouse, as designated by the participant in
his or her enrollment agreement; provided that if the Board has determined that
Shares shall be held in an ESPP Stock Account held by an ESPP Broker in
accordance with Section 9. Shares shall be registered in the name of such ESPP
Broker for the benefit of the participant or the participant and his or her
spouse, as designated by the participant in his or her enrollment agreement.

 

13. Administration.

 

  (a) The Board shall supervise and administer the Plan and shall have full
power to adopt, amend and rescind any rules deemed desirable and appropriate for
the administration of the Plan and not inconsistent with the Plan, to construe
and interpret the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Any action taken by, or inaction
of, the Company, any Subsidiary, or the Board relating or pursuant to the Plan
and within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons.

 

  (b) The Board has discretion to adopt any rules regarding administration of
the Plan to conform to local laws. Without limiting the generality of the
foregoing, the Board is specifically authorized to adopt rules and procedures
regarding handling of payroll deductions, payment of interest and handling of
stock certificates which vary according to local requirements. The Board has the
authority to suspend or limit participation in the Plan by employees of any
particular Subsidiary for any reason, including administrative or economic
reasons. The Board may also adopt rules, procedures or sub-plans applicable to
particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code.

 

  (c) In making any determination or in taking or not taking any action under
the Plan, the Board may obtain and may rely upon the advice of experts,
including professional advisors to the Company. No director, officer or agent of
the Company or any Subsidiary shall be liable for any such action or
determination taken or made or omitted in good faith. The Board may delegate
ministerial, non-discretionary functions relating to the Plan to individuals who
are officers or employees of the Company or a Subsidiary.

 

  (d) Neither the Board nor any member thereof or person acting at the direction
thereof, shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with the Plan, and all such
persons shall be entitled to indemnification and reimbursement by the Company in
respect of any claim, loss, damage or expense (including, without limitation,
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under any directors and officers liability insurance coverage that
may be in effect from time to time.



--------------------------------------------------------------------------------

14. Designation of Beneficiary.

 

  (a) Unless otherwise determined by the Company, a participant may file a
written designation of a beneficiary who is to receive any Shares and cash, if
any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of an Offering or Purchase Period, as
applicable, but prior to delivery to him or her of such Shares and/or cash. In
addition, unless otherwise determined by the Company, a participant may file a
written designation of a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to the Purchase Date of an Offering Period. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.

 

  (b) Unless otherwise determined by the Company, such designation of
beneficiary may be changed by the participant (and his or her spouse, if any) at
any time by written notice to the Company in a manner acceptable to the Company.
In the event of the death of a participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate or determine to be the appropriate recipient
of the Shares and/or cash under applicable local law.

 

15. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 14) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

 

16. Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions, unless required by local law.

 

17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees as promptly
as practically feasible following the Purchase Date, which statements will set
forth the amounts of Contributions, the per Share Purchase Price, the number of
Shares purchased and the remaining cash balance, if any.

 

18. Adjustments Upon Changes in Capitalization: Corporate Transactions.

 

  (a)

Adjustment. Subject to any required action by the stockholders of the Company,
the number of Shares covered by each option under the Plan which has not yet
been exercised and the number of Shares which have been authorized for issuance
under the Plan but have not yet been placed under option, the maximum number of
Shares an Employee may purchase during each Offering Period or each Purchase
Period, as well as the price per Share covered by each option under the Plan
which has not yet been exercised, shall be proportionately adjusted for any
dividend of stock or other property (other than cash) by the Company, any
increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of Shares
effected without receipt of consideration; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of



--------------------------------------------------------------------------------

 

stock of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of Shares subject to an option.

 

  (b) Corporate Transactions. In the event of the proposed dissolution or
liquidation of the Company, the Plan, any Offering Period and Purchase Period
then in progress, and any outstanding option granted with respect to such
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. If a participant’s
option is terminated pursuant to the preceding sentence, the Contributions then
credited to such participant’s account will be paid to him or her in cash
without interest. In the event of a proposed sale of all or substantially all of
the assets of the Company, or the merger of the Company with or into another
corporation, unless otherwise determined by the Board, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
or, if not so assumed or substituted, the Offering Period then in progress shall
be shortened and the Board shall set a new Purchase Date (the “New Purchase
Date”). The New Purchase Date shall be on or before the date of consummation of
the transaction and the Board shall notify each participant in writing, at least
ten (10) days prior to the New Purchase Date, that the Purchase Date for his or
her option (including for purposes of determining the Purchase Price of such
option) has been changed to the New Purchase Date and that his or her option
will be exercised automatically on the New Purchase Date, unless prior to such
date he or she has withdrawn from the Offering Period as provided in Section 10.
For purposes of this paragraph, an option granted under the Plan shall be deemed
to be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each Share subject to the option immediately prior to the
sale of assets or merger, the consideration (whether stock, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Stock for each Share held on the effective date of the transaction (and
if such holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares of
Common Stock); provided, however, that if such consideration received in the
sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent equal in Fair Market
Value to the per Share consideration received by holders of Common Stock and the
sale of assets or merger.

 

19. Amendment or Termination.

 

  (a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Sections 13(b) and 18, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period and Purchase Period then in
progress if the Board determines that termination of the Plan and/or the
Offering Period is in the best interests of the Company and the stockholders or
if continuation of the Plan and/or the Offering Period would cause the Company
to incur adverse accounting charges as a result of a change after the effective
date of the Plan in the generally accepted accounting rules applicable to the
Plan. Except as provided in Section 18 and in this Section 19, no amendment to
the Plan shal1 make any change in any option previously granted which adversely
affects the rights of any participant without such participant’s written
consent. In addition, to the extent necessary to comply with the requirements of
Rule 16b-3 under the Exchange Act, Section 423 of the Code (or any successor
rule or provision or any applicable law or regulation) or any stock exchange on
which the Shares are then listed, the Company shall obtain stockholder approval
in such a manner and to such a degree as so required.

 

  (b)

Without stockholder consent and without regard to whether any participant rights
may be considered to have been adversely affected, the Board shall be entitled
to change the Offering Periods and Purchase Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.



--------------------------------------------------------------------------------

 

dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Shares for each participant
properly correspond with amounts withheld from the participant’s Compensation,
and establish such other limitations or procedures as the Board determines in
its sole discretion advisable which are consistent with the Plan.

 

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

21. Conditions Upon Issuance of Shares. The Company shall have no obligation to
issue Shares with respect to an option unless the exercise of such option and
the issuance and delivery of such Shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22. Term of Plan. Subject to earlier termination under Section 19, no new
Offering Period shall commence after May 10, 2029.

 

23. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

 

24. No Employment Rights. Nothing in the Plan (or in any enrollment agreement or
other document related to this Plan) will confer upon any Employee or
participant any right to continue in the employ or other service of the Company
or any Subsidiary, constitute any contract or agreement of employment or other
service or effect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Company or any Subsidiary to change
such person’s compensation or other benefits or to terminate his or her
employment or other service, with or without cause. Nothing contained in this
Section 24, however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a enrollment agreement.

 

25. No Right to Assets of the Company. No participant or other person will have
any right, title or interest in any fund or in any specific asset (including
Shares) of the Company or any Subsidiary by reason of any option hereunder.
Neither the provisions of the Plan (or of any enrollment agreement or other
document related to the Plan), nor the creation or adoption of the Plan, nor any
action taken pursuant to the provisions of the Plan will create, or be construed
to create, a trust of any kind or a fiduciary relationship between the Company
or any Subsidiary and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to the Plan, such right will be no greater than the
right of any unsecured general creditor of the Company.



--------------------------------------------------------------------------------

26. Miscellaneous.

 

  (a) The Plan, the options, enrollment agreements and other documents related
to the Plan shall be governed by, and construed in accordance with, the laws of
the State of Delaware. If any provision of the Plan shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of the Plan shall continue in effect.

 

  (b) Captions and headings are given to the sections of the Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
the Plan or any provision hereof.

 

  (c) The adoption of the Plan shall not affect any other Company or Subsidiary
compensation or incentive plans in effect. Nothing in the Plan will limit or be
deemed to limit the authority of the Board (1) to establish any other forms of
incentives or compensation for employees of the Company or any Subsidiary (with
or without reference to the Common Stock), or (2) to grant or assume options
(outside the scope of and in addition to those contemplated by the Plan) in
connection with any proper corporate purpose, to the extent consistent with any
other plan or authority. Benefits received by a participant under an option
granted pursuant to the Plan shall not be deemed a part of the participant’s
compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Company or any Subsidiary, except where the Board (or the Board of Directors of
the Subsidiary that sponsors such plan or arrangement, as applicable) expressly
otherwise provides or authorizes in writing.